DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10528129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This is in response to applicant's amendment/response filed on 12/23/2020, which has been entered and made of record. Claims 1, 10, 20, and 21 have been amended. Claim 15 is cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 21, recites, “The display of claim 19, where the facial feature data is used by the processor to alter at least one element of game play other than resolution, blur or other visual effects or display characteristics.” However, the specification does not describe the amended subject, highlighted in bold letters, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe, altering at least one element of game play other than resolution, blur or other visual effects or display characteristics. 
For example, paragraph 0014, describes adjusting information to occlude or replace first information from a first area of the first image and second information from a second area of a second image when displayed on the immersive display, and providing the adjusted information for displaying the first image absent the first area or in which a static image is displayed and the second image absent the second area. However, the adjusted information does not appear to be based on facial feature data. Furthermore, given a broadest reasonable interpretation, the occlusion or replacement of the first image seem to alter a visual effect and/or display characteristic of the displayed image. Furthermore, the specification does not other than resolution, blur or other visual effects or display characteristics, in other words, blur is not altered. 
Paragraph 0036 describes, “Based on the eye motion tracking, the direction that the user is looking may be identified. The direction may be, for example, an angle or angles, such as angular offset or offsets from straight ahead. Thus, when a user glances upwardly, downwardly, or to either side, the direction is identified and the images displayed utilizing the display 208 may be changed or adjusted based on the direction.” In other words, a visual effect or display characteristic, both of which do not appear to be described in the specification, is possibly altered. Furthermore, said changing seems to be described in general terms and not in conjunction with game play.
Paragraph 0064 recites, “identify or track changes in muscles or muscle motion around at least one of the user's eyes to identify movement of the eye, or may track changes in shape of a lens of an eye or changes in shape of the lens of each eye to identify a focal distance, facilitating identification of direction and depth of focus of a user. The center of the field of view of each of the right side image and the left side image may be based on such tracking and the size of the area that is identified as the center of the field of view may also vary based on such tracking.” In other words a center of the field of view may vary based on tracking muscle motion around the eyes or changes in shape of a lens of an eye. However, varying the field of view could be interpreted as altering a visual effect or display characteristic, whereas claims 21 recites "alter at least one element of game play other than resolution, blur or other visual effects or display characteristics." Furthermore, said varying seems to be described in general terms and not in conjunction with game play.
Amended claim 21, as recited appears to read in a manner such that the claimed altering of at least one game element does not appear to change anything that is displayed. A game element could arguably be game sounds or speech. However, the specification does not appear to describe any such game element related to sounds or speech and the like which may be altered based on facial data.
For the purposes of this rejection, in lieu of a corresponding description in the specification, the examiner interprets visual effects to only include limited special effects such as falling stars and the like and display characteristics to only physical display characteristics such as luminance, brightness, contrast and the like.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 21, recites, “The display of claim 19, where the facial feature data is used by the processor to alter at least one element of game play other than resolution, blur or other visual effects or display characteristics.” As recited, it is unclear what elements are included in the claimed, “game play”, since “game play” is only recited in claim 21 without all the corresponding game elements. Furthermore, as recited, it appears that all displayed elements may not be altered based on facial feature data. However, for the purposes of this rejection, in lieu of a corresponding description in the specification, the examiner interprets visual effects to only include limited special effects such as falling stars and the like and display characteristics to only physical display characteristics such as luminance, brightness, contrast and the like.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over English et al (US 20140225814 A1).
Regarding claim 1, English an immersive display (English [0032], “display 122 may even include opaque lenses or components, e.g., where the images seen by the user are projected onto opaque components (immersive display) based on input signals from a forward looking camera as well as other computer-generated information.”) comprising: 
a body (English fig. 2).
at least one display on the inside of the body for displaying a first image in front of at least one eye of a user (English [0039], “HMD 200 may include at least a front racing camera 203 to provide visual (e.g., video) input, a display (e.g., a translucent or a stereoscopic translucent display) 204 to provide a medium for displaying computer-generated information to the user”)
a processor coupled to the display (English [0040], “HMD 200 may also include an on-board microprocessor 208. The on-board microprocessor 208, may control the aforementioned and other features associated with the HMD 200”) and operable to: 
obtain information utilized for displaying the first image (English [0039], “a display (e.g., a translucent or a stereoscopic translucent display) 204 to provide a medium for displaying computer-generated information (information obtained/utilized for displaying the first image) to the user”); 
English does not expressly disclose
modification a first area of the first image by removal, replacement, or overlay of a first area of the first image with a second static image in the area that has been removed, replaced, or overlaid
(exemplary second static image) which serves as a representation of a vector originating at a fixed location relative to the user and projecting in a straight line out into the coordinate system. Such a reticle may assist the user in orienting the HMD device relative … to geo-located markers which may be rendered on the user's display in locations around the user.” [0055], “the user can move the display such that the reticle overlaps (the reticle and a first image which it overlaps has at least two dimensions because one dimensional images would most likely be overlapping images of dots; overlaying exemplary, i.e., an example of a, second static image, the reticle, over a first image area; the area occupied by the reticle is of substantially the same shape as the area it overlaps the first image;) a geo-located marker on the display.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to overlay a reference image in a virtual image display environment. This would have enabled a user to orient the viewing perspective in a proper manner in the environment by having a reference image relative to the environment.
Regarding claim 2, English discloses the display of claim 1, and further discloses where the modification is removal (English [0055], “the user can move the display such that the reticle overlaps (overlapping interpreted as encompassing removal of a first region) a geo-located marker on the display.”).
Regarding claim 3, English discloses the display of claim 1, and further discloses where the modification is replacement (English [0055], “the user can move the display such that the reticle overlaps (overlapping interpreted as encompassing replacement of a first region) a geo-located marker on the display.”).
Regarding claim 5, English discloses the display of claim 1, and further discloses where the modification is overlay (English [0055], “the user can move the display such that the reticle overlaps (overlapping interpreted as encompassing overlaying of a first region) a geo-located marker on the display.”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over English in view of Nakajima et al (US 20120163712 A1).
Regarding claim 4, English discloses the display of claim 3, but does not disclose where the portion of the second static image is displayed as a shaped absence of an image
However, Nakajima’s image processing method discloses the portion of the second static image is displayed as a shaped absence of an image (Nakajima fig. 15B; [0123], “the subject region D in the alpha map M is shown in white (exemplary second static image is displayed as a shaped absence of an image)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with Nakajima to display a cutout of the replacement image. This would have been done to display the static image in a highlighted manner to distinguish it more clearly when necessary.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over English in view of Kevin M, YouTube video dated Jan 10 2014 - “https://www.youtube.com/watch?v=xSb194LbiTg”.
Regarding claim 6, English discloses the display of claim 1, but does not disclose where the second static image comprises a nose image
However, Kevin’s YouTube video discloses where the second static image comprises a nose image:

    PNG
    media_image1.png
    794
    1100
    media_image1.png
    Greyscale

From the comments on the above YouTube video:

    PNG
    media_image2.png
    526
    1163
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with Kevin to display a stereoscopic nose. This would have been done to provide a more realistic immersive presentation that mimics a realistic view similar to a user wearing plain eyeglasses and viewing thru the eyeglasses.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over English in view of Kevin and further view of Schlangen (US 20160019830 A1).
Regarding claim 7, English in view of Kevin discloses the display of claim 6, but does not disclose wherein disclose the nose image is of a different resolution than the first image
However Schlangen suggests the nose image is of a different resolution than the first image (Schlangen fig. 3; [0036], “a static image (exemplary representation of a static image of a nose at a resolution that is different than a first image) of a high resolution, which image is presented … and of renewable images (exemplary first image of lower resolution) of a low resolution, which images are presented”)

Regarding claim 8, English in view of Kevin discloses the display of claim 6, but does not disclose where the nose image is displayed with a different refresh rate than the first image
However Schlangen suggests the nose image is displayed with a different refresh rate than the first image (Schlangen [0012], “the refreshing rate of the relatively static image (exemplary representation of a static image of a nose at a refresh rate that is different than a first image) of a high resolution is significantly lower than the refreshing rate (exemplary first image of different refresh rate) of the renewable images of a low resolution.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with Schlangen to change the refresh rate of the stereoscopic nose. This would have been done to process of image data in an efficient manner and thereby improving the overall performance of the video game.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over English in view of White et al (US 20130300635 A1).
Regarding claim 9, English discloses the display of claim 1, but does not disclose where corrective lenses are positioned between the at least one eye of the user and the first image.
However White discloses corrective lenses are positioned between the at least one eye of the user and the first image (White [0041], “one dynamic focus optical component 121a (corrective lenses positioned between the at least one eye of the user) between a viewing location (e.g., a user's eye 113) and a lightguide 123 through which the representations 107 (exemplary first image – see fig. 1B) are presented”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify English further with White to use a focus component for viewing virtual objects. This would have been done to improve user viewing experience and prevent visual fatigue. See for example, White [0003], “reduce potential visual miscues and user eye fatigue, thereby improving the user experience associated with various displays.”
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al (US 20140361977 A1).
Regarding claim 10, Stafford discloses an immersive display (Stafford fig. 1; [0027], “User 114 is wearing HMD 102, which includes a display 110 that renders images near the eyes of the user.”) comprising: 
a body (Stafford [0027], “HMD 102”); 
at least one display on the inside of the body for displaying a first image in front of at least one eye of a user (Stafford fig. 1; [0027], “User 114 is wearing HMD 102, which includes a display 110 that renders images near the eyes of the user.”)  ; 
at least one camera internal to the display and capable of tracking eye movements (Stafford [0048], “FIG. 3 shows an HMD 208 with inside cameras 302, 304 for tracking the gaze of the user (camera internal to the display and capable of tracking eye movements)”); 

obtain information utilized for displaying the first image (Stafford [0012], “the method includes an operation for assigning rending priority values for a plurality of game objects being rendered by the HMD (obtain and display a first image)”;[0029], “computing device 106 executes a game that is displayed on the HMD 102. Therefore, computing device 106 cooperates with HMD 102 to display images for playing the game.”); 
obtaining data about gaze direction from the at least one camera (Stafford [0012], “a method, for rendering images on a head mounted display (HMD), includes an operation for tracking the gaze of a user wearing the HMD” [0048], “an HMD 208 with inside cameras 302, 304 for tracking the gaze of the user”); 
modifying the information for displaying the first image to prioritize the area the user's gaze is directed to (Stafford [0012], “the method includes an operation for assigning rending priority values for a plurality of game objects being rendered by the HMD based on the gaze of the user (prioritize the area the user's gaze is directed to). The rendering priority value for each game object defines at least one of the frequency of rendering, complexity of rendering game object, image quality of game object, or the rendering resolution (modifying the information for displaying the first image to prioritize the area the user's gaze is directed to).”);
(exemplary fixed objects displayed in a set portion of the display) … are regions with game characters and are given a higher rendering priority (resolution/refresh rate of fixed object “largely” match that of the region 606 adjacent to the fixed objects – see fig. 6 wherein the resolution of fixed objects 610, 612 “largely” match the background image) than the rest of the display.”)
Stafford does not expressly disclose
prioritization comprises one or both of resolution and refresh rate.
However Stafford suggests prioritization comprises one or both of resolution and refresh rate (Stafford [0012], “the method includes an operation for assigning rending priority values for a plurality of game objects being rendered by the HMD based on the gaze of the user (prioritize the area the user's gaze is directed to). The rendering priority value for each game object defines (prioritization comprises) at least one of the frequency of rendering (refresh rate), … or the rendering resolution (resolution).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, based on Stafford’s disclosure, to prioritize image refresh rate and resolution based on a user’s gaze tracking data. This would have been done to improve user experience and processing efficiency. See for example, Stafford [0071], “By prioritizing the scanning out of the different regions, it is possible to give a better experience to the user … and 
Regarding claim 11, Stafford discloses the display of claim 10 and further discloses where the prioritization includes at least resolution (Stafford [0012], “The rendering priority value for each game object defines at least one of the frequency of rendering, … or the rendering resolution (prioritizing resolution).”)
Regarding claim 12, Stafford discloses the display of claim 10 and further discloses where the prioritization includes at least refresh rate (Stafford [0012], “The rendering priority value for each game object defines at least one of the frequency of rendering (prioritizing refresh rate), … or the rendering resolution.”)
Regarding claim 13, Stafford discloses the display of claim 10, and further discloses where prioritization comprises lowering the resolution and/or refresh rate in non-prioritized areas (Stafford [0012], “The rendering priority value for each game object (in a prioritized area) defines at least one of the frequency of rendering (prioritizing refresh rate in prioritized areas; therefore non-prioritized areas would have a lower refresh rate), … or the rendering resolution (prioritizing resolution in prioritized areas; therefore non-prioritized areas would have a lower resolution).”)
Regarding claim 14, Stafford discloses the display of claim 10, and further discloses where the prioritization comprises increasing the resolution and/or refresh rate in prioritized areas (Stafford [0012], “The rendering priority value for each game object (in a prioritized area) defines at least one of the frequency of rendering (prioritizing refresh rate in prioritized areas), … or the rendering resolution (prioritizing resolution in prioritized areas)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Kevin M, YouTube video dated Jan 10 2014-“https://www.youtube.com/watch?v=xSb194LbiTg”.
Regarding claim 16, Stafford discloses the display of claim 10, but does not disclose where the fixed object is a nose
However, Kevin’s YouTube video discloses the fixed object is a nose:

    PNG
    media_image1.png
    794
    1100
    media_image1.png
    Greyscale


From the comments on the above YouTube video:

    PNG
    media_image2.png
    526
    1163
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford further with Kevin to display a stereoscopic nose. This would have been done to provide a more realistic immersive presentation that mimics a realistic view similar to a user wearing plain eye-glasses and viewing thru the eye-glasses.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Bar-Zeev et al (US 20120154277 A1).
Regarding claim 17, Stafford discloses an immersive display (Stafford fig. 1; [0027], “User 114 is wearing HMD 102, which includes a display 110 that renders images near the eyes of the user.”) comprising: 
a body (Stafford [0027], “HMD 102”); 
at least one display on the inside of the body for displaying a first image in front of at least one eye of a user (Stafford fig. 1; [0027], “User 114 is wearing HMD 102, which includes a display 110 that renders images near the eyes of the user.”)
(camera internal to the display and capable of tracking movements of each eye)”); 
a processor coupled to the display and operable (Stafford [0011], “a computer program embedded in a non-transitory computer-readable storage medium, when executed by one or more processors, for rendering images on a head mounted display (HMD) … The computer program includes program instructions for tracking, with one or more first cameras inside the HMD, the gaze of a user.”) to: 
obtain information about the direction each eye is looking (Stafford [0048], “HMD 208 has one or more cameras (e.g. 302, 304) to track the gaze of the user, as the user is looking to the display 306 in HMD 208 … two cameras 302, 304, tracks the vision of the user, each camera tracking a different eye (obtain information about the direction each eye is looking).”)
Stafford does not disclose
triangulate such data to determine focal depth of the object at which the user is looking; 
obtain information utilized for displaying the first image; 
modifying the first image to create a focal blur effect so that areas of a focal depth other than that at which the user is looking have a focal blur.
However, Bar-Zeev discloses
triangulate such data to determine focal depth of the object at which the user is looking (Bar-Zeev [0131], “eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user. For example, the (triangulate data to determine focal depth of the object at which the user is looking)”);
obtain information utilized for displaying the first image (Bar-Zeev [0132], “In step 612, under the control of software, the processing unit 4 alone or in cooperation with the hub computing device 12 generates an optimized image (obtain information utilized for displaying the first image).”)
modifying the first image to create a focal blur effect so that areas of a focal depth other than that at which the user is looking have a focal blur (Bar-Zeev [0069], “A user sees the virtual image with crisp color graphics via the normal HMD display using additive color, which is designed to be in focus. The LCD panel is placed "behind" this display such that a fuzzy black border surrounds any virtual content, making it as opaque as desired.” [0071], “an increased opacity (focal blur) is provided for the pixels of the opacity filter which are behind the virtual image, from the perspective of the identified location of the user's eye (a focal blur effect so that areas of a focal depth other than that at which the user is looking have a focal blur).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford further with Bar-Zeev to measure a user’s focal region and display a clear image in the focal region while blurring areas outside the focal region. This would have been done to display images in a realistic manner according to a user’s natural viewing ability. See for example Bar-Zeev [0071].
Regarding claim 18, Stafford in view of Bar-Zeev discloses the display of claim 17, and further discloses where the focal blur is realistic (Bar-Zeev [0069], “this result can be desirable. (realistic blurring) … ”).
Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Bar-Zeev and further view of Ackerman et al (US 20140375680 A1).
Regarding claim 19, Stafford in view of Bar-Zeev discloses the display of claim 17, but does not disclose where one of the at least one cameras tracks at least one additional facial feature of the user ("facial feature data").
However, Ackerman discloses one of the at least one cameras tracks at least one additional facial feature of the user ("facial feature data") (Ackerman [0024], “an HMD may capture images of an end user's eyes and/or the end user's facial region surrounding the eyes … The HMD may also detect and track fixed facial features such as portions of an end users' nasal bridge in order to determine a position and/or orientation of the end user's head (or eyes) relative to the HMD.” [0050], “the sensor 134 may comprise an image sensor or RGB camera for capturing images of an end user's eyes or facial features surrounding the eyes (camera tracks at least one additional facial feature of the user)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford further with Ackerman to detect a user’s facial features. This would have been done to collect additional data of a user so that virtual images can be displayed in a more accurate manner in correspondence with detailed user data.
Regarding claim 22, Stafford in view of Bar-Zeev and further view of Ackerman discloses the display of claim 19, and further suggests where the facial feature data is sent to a second computer over a network (Ackerman [0024], “track fixed facial features … in order to determine a position and/or orientation of the end user's head (or eyes) relative to the HMD.” [0025], “a head position vector of the end user relative to the HMD. The absolute head position vector may be transmitted by the HMD to a server (facial feature data is sent to a second computer over a network)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford further with Ackerman to transmit user’s facial feature data to a remote device. This would have been done to utilize a user’s facial data in online applications, which could be used by online providers for the purpose of presenting an enhanced interface to the user in correspondence with the user’s facial and head movements.
Regarding claim 21, Stafford in view of Bar-Zeev and further view of Ackerman discloses the display of claim 19, and further suggests where the facial feature data is used by the processor to alter at least one element of game play other than resolution, blur or other visual effects or display characteristics (Ackerman [0023], “if the end user's head position (or eye position) shifts relative to an initial placement with respect to the HMD (e.g., due to the end user riding on a bumpy road or accidentally touching the HMD as they wear the HMD) (facial feature data is used), then the HMD may adjust (to alter) the position of virtual objects (adjusting position of virtual objects is interpreted as reading on altering at least one element of game play other than resolution, blur or other visual effects or display characteristics – also see 112 rejections above.) displayed to the end user such that the virtual objects appear to be fixed or otherwise located appropriately within the augmented reality environment.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford further with Ackerman to utilize user’s facial feature data in a gaming environment. This would have been done to utilize additional data of a user to display gaming images in a more accurate manner in correspondence with detailed user data.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Bar-Zeev and further view of Ackerman and further view of Wheeler (US 9035878 B1).
Regarding claim 20, Stafford in view of Bar-Zeev and further view of Ackerman discloses the display of claim 19, but does not disclose where the facial feature data other than gaze direction is used by the processor to alter at least one element of the first image.
However, Wheeler discloses where the facial feature data other than gaze direction is used by the processor to alter at least one element of the first image (Wheeler col. 4, l. 27, “while the pointer is over the thumbnail image (thumbnail/exemplary first image), the wearer may blink (blink/facial feature other than gaze direction) … in order to initiate an action associated with the thumbnail image (thumbnail/exemplary first image is altered using an eye blink/ facial feature other than gaze direction) (e.g., opening a document represented by the thumbnail image).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stafford further with Wheeler to utilize a user’s .
 Response to Arguments
Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive.
On pgs. 8- 9, applicant argues, claim 1 is rejected as the Office asserts that English discloses a "reticle". A reticle, however, is defined as "a series of fine lines or fibers in the eyepiece of an optical device, such as a telescope or microscope, or on the screen of an oscilloscope, used as a measuring scale or an aid in locating objects." According to the Office Action, page 18, a reticle is somehow an overlaid second object. The Office Action adds "exemplary second static image" as the definition of reticle. While an Applicant is permitted to be his or her own lexicographer, the Office may not. A reticle is a sight for a gun or similar for measuring scale or locating objects. Importantly, the disclosure, at paragraph [0049] in English clarifies that the reticle "serves as a representation of a vector originating at a fixed location relative to the user and projecting in a straight line into the coordinate system." 
 	Examiner respectfully disagrees. Examiner is not attempting to be a lexicographer as alleged by the applicant. However, claim 1 is broad and English reads on the first and second images as claimed. The reticle does read on a second image that is placed over a first image in a user’s HMD. Therefore, given a broadest reasonable interpretation, English does read on,  "modification [of] a first area of the first image by removal, replacement, or overlay of a first area of the first image with a second static image in the area that has been removed, replaced, or overlaid".
 On pg. 9, applicant argues, with respect to amended claim 1, “English does not teach or suggest modification of a first area with at least two dimensions of the first image by removal, replacement, or overlay of the first area of the first image with a second static image of substantially the same shape as the first area and in the area that has been removed, replaced, or overlaid, as set forth in amended independent claim 1.” Clearly, the reticle disclosed by English cannot be relied upon to render the recitation of "modification [of] a first area of the first image by removal, replacement, or overlay of a first area of the first image with a second static image in the area that has been removed, replaced, or overlaid", as obvious.
 	Examiner respectfully disagrees. Applicant’s specification does not recite the amended claim language. However, it would have been obvious to a person of ordinary skill in the art that the reticle disclose by English is a two-dimensional image. A one dimensional image, in contrast, would be a dot (“.”) for example.
 On pgs. 9-10, applicant argues, “Referring specifically to Kevin, the undersigned notes that specific dates that the comments were added to the video are not provided. As a result, it is  not clear that these comments are provided subsequent to the priority date of the present application. Kevin shows some sort of object that is not at all shaped like a nose.”
Examiner respectfully disagrees. The underlying comments are associated with the video which shows an object that is meant to represent a nose as mentioned in the comments. Furthermore, the non-final rejection is dated 06/25/2020 and the underlying comments are at least 6 years old, i.e., 06/25/2014. Therefore, the comments pre-date the priority date, 09/19/2014, of the present application.
On pg. 10, applicant argues, “In rejecting former claim 15, the Office Action, at page 26, points to paragraph [0078] of Stafford. Stafford, however, does not disclose any such element and does not teach or suggest this element in cited paragraph [0078]. According to paragraph [0078], region 606 includes game characters 610 and 612. Paragraph [0078] merely teaches that region 606, which includes 610 and 612, is given higher rendering priority than the rest of the display. There is no teaching or even suggestion in Stafford that the resolution or refresh rate of the fixed object is adjusted to largely match that of the adjacent areas. Stafford does not teach or suggest where a fixed object is displayed in a set portion of the display and the resolution and/or refresh rate of the fixed object are adjusted to largely match the resolution and/or refresh rate of the areas adjacent to the fixed object, as set forth in amended independent claim 10.”
 	Examiner respectfully disagrees. Stafford paragraph 0078 describes a game scene in reference to fig. 6, wherein fixed objects 610 and 612 are displayed in a set portion of a display. Furthermore, the resolution of the fixed objects, “largely” match the resolution of the areas adjacent to the fixed object, as depicted in fig. 6. Therefore, given a broadest reasonable interpretation, Stafford does read on displaying fixed objects, 610 and 612, with resolutions set/adjusted such that the resolution of the fixed objects “largely” match the areas adjacent to the fixed object.
On pgs. 1-12, applicant argues, “An opacity filter such as an LCD has generally not been used with a see-through lens as described herein because at this near distance to the eye it can be out of focus. However, in some cases, this result can be desirable. A user sees the virtual image with crisp color graphics via the normal HMD display using additive color, which is 
Clearly, Bar-Zeev discloses the use of an opacity filter. Increasing opacity is not equivalent to "focal blur", as appears to be suggested on page 30 of the Office Action Paragraph 0071 of Bar-Zeev explains what occurs, which is that the areas that the eyes aren't looking at are darkened, hence the discussion of opacity. This is not the same or even close to how humans perceive the world, which is to use focal blur. The result, is that the system of present claim 17 more closely approximates how humans perceive the world is not rendered obvious by the teachings of Bar-Zeev.”
	Bar-Zeev does not teach or suggest modifying the first image to create a focal blur effect so that areas of a focal depth other than that at which the user is looking have a focal blur, as set forth in independent claim 17.
	Examiner respectfully disagrees. Bar-Zeev paragraphs 69 and 71 are relied upon to disclose, “modifying the first image to create a focal blur effect so that areas of a focal depth other than that at which the user is looking have a focal blur” Bar-Zeev paragraph 0069, referred to by the applicant comprises, “A user sees the virtual image with crisp color graphics 
 Applicant’s arguments with respect to Ackerman, in connection with amended claims 20 and 21 are moot, in view of the new ground of rejections necessitated by the amendments. Please see the updated rejections of the claims above.
 Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616